DETAILED ACTION
Response filed on 7/27/2022 has been entered and made of record.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 26, 38-41, 52, 78, and 93 are amended.
Claim 37 is canceled.
Claims 1, 26, 31-32, 35-36, 38-42, 46, 52, 78, 86-87, 91-99, and 103 are pending for examination.
Response to arguments





Re: 35 U.S.C. § 103 rejection
Applicant’s response has been fully considered. 
Applicant’s arguments are partially persuasive. Examiner agrees with applicant’s comment in the response that ‘the proposed combination of Nokia-Alcatel, Intel, and 36331 fails to teach, suggest, or disclose each and every element of independent Claim 1’, as amended, but does not agree with comment regarding previous office action, ‘Office Action has used hindsight reconstruction’.
35 U.S.C. § 103 rejection is withdrawn.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Agent of record Aliar Attaran (Reg # 78695) on 8/11/2022.
The application has been amended as follows: 
In the claim:
Please amend claims 1, 26, 38-41, 52, 78, and 93 as follows:
CLAIMS
(Currently Amended) A method for use m a network node, the method comprising:
determining a first parameter N1, wherein the first parameter N1 indicates a maximum number of beams to be used by a wireless device for performing a first type of signal measurements on a first carrier frequency in a cell;
determining a second parameter N2, wherein the second parameter N2 indicates a maximum number of beams to be used by the wireless device for performing a second type of signal measurements on the first carrier frequency in the cell; and
communicating the first parameter N1 and the second parameter N2 to the wireless device, wherein the first parameter N1 and the second parameter N2 are communicated to the wireless device in a measurement object (MeasObject) information element;
determining one or more cell-specific offsets, each cell-specific offset associated with a specific cell such that the wireless device adjusts the value of the first parameter N1 according to a cell-specific offset when performing the first type of signal measurements of the specific cell; and
communicating the one or more cell-specific offsets to the wireless device.


- 25. (Cancelled)

(Currently Amended) A network node, comprising: processing circuitry configured to:
determine a first parameter N1, wherein the first parameter N1 indicates a maximum number of beams to be used by a wireless device for performing a first type of signal measurements on a first carrier frequency in a cell;
determine a second parameter N2, wherein the second parameter N2 indicates a maximum number of beams to be used by the wireless device for performing a second type of signal measurements on the first carrier frequency in the cell;
determine one or more cell-specific offsets, each cell-specific offset associated with a specific cell such that the wireless device adjusts the value of the first parameter N1 according to a cell-specific offset when performing the first type of signal measurements of the specific cell; and
a wireless interface  configured to:
communicate the first parameter N1 and the second parameter N2 to the wireless device, wherein the first parameter N1 and the second parameter N2 are communicated to the wireless device in a measurement object (MeasObject) information element; and
send the one or more cell-specific offsets to the wireless device.


- 30. (Cancelled)


(Previously Presented) The network node of Claim 26, wherein the first type of signal measurements comprise at least one of the following types of signal measurements: measurements of cell specific reference signals, measurements of synchronization signals, or radio resource management (RRM) measurements.

(Previously Presented) The network node of Claim 31, wherein the second type of signal measurements comprise another one of the following types of signal measurements: measurements of cell specific reference signals, measurements of synchronization signals, or radio resource management (RRM) measurements.

- 34. (Cancelled)



(Previously Presented) The network node of Claim 26, wherein the wireless interface is configured to communicate at least the first parameter N1 in system information broadcast by the cell.

(Previously Presented) The network node of Claim 26, wherein the wireless interface is configured to communicate at least the first parameter N1 in dedicated signaling to the wireless device.

(Cancelled)


(Currently Amended) The network node of Claim [[37]] 26, wherein at least one of the cell-specific offsets is associated with a serving cell of the network node.

(Currently Amended) The network node of Claim [[37]] 26, one of the cell- specific offsets is associated with a neighbor cell of another network node.

(Currently Amended) The network node of Claim [[37]] 26, wherein the one or more cell-specific offsets are 

(Currently Amended) The network node of Claim [[37]] 26, the wireless interface further  configured to:
receive [[a]] the cell-specific offset of a new cell from the wireless device.


(Previously Presented) The network node of Claim 26, wherein:
the processing circuitry is further configured to determine a DE-specific offset based on the beamforming capabilities of the wireless device; and
the wireless interface is further  configured to send the wireless device the DE-specific offset such that the wireless device adjusts the value of the first parameter N1 according to the DE-specific offset.

- 45. (Cancelled)



(Previously Presented) The network node of Claim 26, wherein the second type of signal measurements is different than the first type of signal measurements.

- 51. (Cancelled)

(Currently Amended) A method for use in a wireless device, the method comprising:
receiving, from a network node, a first parameter N1 and a second parameter N2, the first parameter N1 and the second parameter N2 received in a measurement object (MeasObject) information element, wherein:
the first parameter N1 indicates a maximum number of beams to be used by a wireless device for performing a first type of signal measurements on a first carrier frequency in a cell; and
the second parameter N2 indicates a maximum number of beams to be used by the wireless device for performing a second type of signal measurements on the first carrier frequency in the cell; and
using the first parameter N1 when performing the first type of signal measurements on the first carrier frequency in the cell;
receiving, from the network node, one or more cell-specific offsets, each cell­ specific offset associated with a specific cell such that the wireless device adjusts the value of the first parameter N1 according to a cell-specific offset when performing the first type of signal measurements of the specific cell.

- 77. (Cancelled)

(Currently Amended) A wireless device, comprising:
an interface configured to receive, from a network node, a first parameter N1 and a second parameter N2, the first parameter N1 and the second parameter N2 received in a measurement object (MeasObject) information element, wherein:
the first parameter N1 indicates a maximum number of beams to be used by a wireless device for performing a first type of signal measurements on a first carrier frequency in a cell; and
the second parameter N2 indicates a maximum number of beams to be used by the wireless device for performing a second type of signal measurements on the first carrier frequency in the cell; and
processing circuitry  configured to use the first parameter N1 to perform the first type of signal measurements on the first carrier frequency in the cell;
the interface is further

- 85. (Cancelled)


(Previously Presented) The wireless device of Claim 78, wherein the first type of signal measurements comprise at least one of the following types of signal measurements: measurements of cell specific reference signals, measurements of synchronization signals, or radio resource management (RRM) measurements.

(Previously Presented) The wireless device of any of Claim 86, wherein the second type of signal measurements comprise another one of the following types of signal measurements: measurements of cell specific reference signals, measurements of synchronization signals, or radio resource management (RRM) measurements.

- 90. (Cancelled)

(Previously Presented) The wireless device of Claim 78, wherein at least the first parameter N1 is received in system information broadcast by the cell.

(Previously Presented) The wireless device of Claim 78, wherein at least the first parameter N1 is received in dedicated signaling to the wireless device.

(Currently Amended) The wireless device of Claim 78, the processing circuitry further  configured to:
configure the wireless device with the one or more cell-specific offsets, 

(Previously Presented) The wireless device of Claim 93, wherein at least one of the cell-specific offsets is associated with a serving cell.

(Previously Presented) The wireless device of Claim 93, wherein at least one of the cell-specific offsets is associated with a neighbor cell.

(Original) The wireless device of Claim 95, wherein the cell-specific offset associated with the neighbor cell is received from the serving cell.

(Previously Presented) The wireless device of Claim 93, wherein the one or more cell-specific offsets are 

(Previously Presented) The wireless device of Claim 93, the processing circuitry further configured to:
detect the cell-specific offset of a new cell; and
report the cell-specific offset of the new cell to the serving cell.


(Previously Presented) The wireless device of Claim 78, the processing circuitry further  configured to:

configure the wireless device with a DE-specific offset associated with the particular wireless device such that the wireless device adjusts the value of the first parameter N1 according to the DE-specific offset.

- 102. (Cancelled)


(Previously Presented) The wireless device of Claim 78, wherein the first parameter N1 and the second parameter N2 are received from the network node by the wireless device in a measurement object (MeasObject) information element.

(Cancelled)


Allowable Subject Matter
Claims 1, 26, 31-32, 35-36, 38-42, 46, 52, 78, 86-87, 91-99, and 103, renumbered as 1-26, are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 26, 52, and 78 are allowable over the prior arts of record since the prior arts do not teach or render obvious to disclose combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of applicant’s persuasive arguments.
Dependent claims 31-32, 35-36, 38-42, 46, 86-87, 91-99, and 103 are allowed in view of their dependency on the allowed independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462